     Case 2:19-cv-01079-APG-VCF Document 55 Filed 04/30/20 Page 1 of 2


1    ANDREA GANDARA, ESQ. (NV Bar #12580)
     Email: agandara@nevadafirm.com
2    HOLLEY DRIGGS WALCH,
     FINE PUZEY STEIN & THOMPSON
3    400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
4    Telephone: 702-791-0308
     Facsimile: 702-791-1912
5
     MICHAEL R. AYERS, ESQ. (NV Bar No. 10851)
6    Email: mayers@nevadafirm.com
     HOLLEY DRIGGS WALCH
7    FINE PUZEY STEIN & THOMPSON
     800 S. Meadows Parkway, Suite 800
8    Reno, Nevada 89521
     Telephone: 775-851-8700
9    Facsimile: 775-851-7681

10   JONATHON D. DREWS (pro hac vice)
     Illinois Bar No. 6317349
11   Email: jdrews@ulmer.com
     ULMER & BERNE LLP
12   500 W. Madison Street, Suite 3600
     Chicago, Illinois 60661
13   Telephone: 312-658-6000

14   Attorneys for Robert Binkele

15                               UNITED STATE DISTRICT COURT

16                                  FOR THE DISTRICT OF NEVADA

17   ROBERT BINKELE,                                    Case No:       2:19-cv-01079-APG-VCF

18                                  Plaintiff,          JOINT STIPULATION TO DISMISS
                                                        WITHOUT PREJUDICE
19          v.

20   ADAM J. AUSLOOS,
                                    Defendant.                      ORDER
21

22

23          Plaintiff ROBERT BINKELE (“Plaintiff”) and Defendant ADAM J. AUSLOOS,

24   (“Defendant”), by and through their respective counsel, file this Joint Stipulation to dismiss the

25   above captioned action without prejudice. On February 5, 2020, Defendant filed a Motion to

26   Enforce Settlement Agreement (“Motion”, ECF No. 40). The Parties fully briefed the Motion and

27   the Court set a hearing on the Motion for March 20, 2020 (“Hearing”, ECF. No. 46). During the

28   Hearing, the Parties argued their respective positions concerning the Motion, wherein Magistrate
     Case 2:19-cv-01079-APG-VCF Document 55 Filed 04/30/20 Page 2 of 2


1    Judge Cam Ferenbach granted the Motion (see Order, ECF No. 53). The granting of the Motion

2    requires that Plaintiff dismiss this action and that all actions between the Parties be resolved in

3    binding arbitration before JAMS in Clark County, Nevada. The Parties have initiated the JAMS

4    action, and have been waiting for the Court’s order confirming Magistrate Judge Cam Ferenbach’s

5    granting of the Motion. Rather than waste time and judicial recourses, the Parties hereby agree and

6    stipulate to dismiss this action without prejudice and to have this Court confirm Magistrate Judge

7    Cam Ferenbach’s granting of the Motion. (ECF No. 40). Moreover, the Parties reserve their rights

8    to seek their attorneys’ fees and costs incurred in this matter in the JAMS binding arbitration matter

9    (JAMS Ref No. 1260005658).

10          IT IS SO STIPULATED.

11   Dated this 30th day of April, 2020.                 Dated this 30th day of April, 2020.

12    HOLLEY, DRIGGS, WALCH, FINE,                       GREENE INFUSO, LLP
      PUZEY, STEIN & THOMPSON
13
      /s/ Michael R. Ayers                               /s/ Keith W. Barlow
14
      ANDREA GANDARA, ESQ.                               Keith W Barlow
15    Nevada Bar No. 12580                               Nevada Bar No. 12689
      Email: agandara@nevadafirm.com                     GREENE INFUSO, LLP
16    MICHAEL R. AYERS, ESQ.                             3030 S. Jones Blvd;, Ste. 101
      Nevada Bar No. 10851
      Email: mayers@nevadafirm.com                       Las Vegas, NV 89146
17                                                       702-570-6000
      800 S. Meadows Parkway, Suite 800
18    Reno, Nevada 89521
                                                         Attorney for Adam J. Ausloos
19    JONATHON D. DREWS (pro hac vice)
      Illinois Bar No. 6317349
20    Email: jdrews@ulmer.com
      ULMER & BERNE LLP
21    500 W. Madison Street, Suite 3600
      Chicago, Illinois 60661
22
      Attorneys for Robert Binkele
23

24          IT IS SO ORDERED, this ________
                                   30th day ofday of2020.
                                               April, ____________, 2020.
25

26                                     ________________________________________
                                                   ______________________________
                                       JUDGE, UNITED  STATES DISTRICT COURT
                                                   UNITED STATES DISTRICT JUDGE
27

28

                                                      -2-
